COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Michael Toro v. The State of Texas

Appellate case number:   01-15-00214-CR

Trial court case number: 1330494

Trial court:             182nd District Court of Harris County

       On May 24, 2016, we abated this appeal and directed the trial court to hold a hearing to
appoint new counsel on appeal. On May 31, 2016, a supplemental clerk’s record was filed
showing that new counsel, Crespin Linton, was appointed to represent appellant.
       We reinstate the appeal on the active docket. Appellant’s brief is due 30 days from the
date counsel was appointed, or on June 24, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: June 2, 2016